Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US16/152,337 filed on 10/04/2018 which is a CON of 15/971,863 filed on 05/04/2018 (now US Patent 10,100,333)
which is a CON of 15/703,992 filed on 09/14/2017 (now US Patent 9,970,029)
which is a CON of 15/368,570 filed on 12/02/2016 (now US Patent 9,771,600)
which claim US priority benefit of US Provisional 62/263,232 filed on 12/04/2015.
	This office action is directed to the Claim Amendments filed on 09/09/2020 because the Applicants’ chose NOT to enter the Claim Amendments filed on 11/13/2020 in Response to the Pre-interview Communication mailed on 10/15/2020.
	Claims 21-40 are pending and examined in this office action.
	Claim 35 is withdrawn to non-elected subject matter.
Claims 21-34 and 36-40 are examined in this office action
	Terminal Disclaimer
The terminal disclaimers filed on 11/13/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,100,333, 9,970,029, and 9,771,600 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest using 
Claim Objections
Claim 36 is objected to because the term “is the same” regarding the types of CRISPR-Cas protein in claims 22, 34, and 36 is unclear in view of the dependent claim 36. As discussed in the Interview Summary mailed on 01/07/2021 it would be remedial to change the dependency of claim 36 to depend upon claim 32.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-27, 29-34, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0340660 to Zhang et al (with priority to 12/12/2014).
Per base claim 21, Zhang et al disclose a cell comprising: a composition of engineered Class 2 Type II CRISPR-nucleic acid sequences forming a scaffold, the Class 2 Type II CRISPR-scaffold composition comprising, a first engineered nucleic acid component comprising, in a 5’ to 3’ direction, a spacer element comprising a nucleic acid target binding sequence, a repeat element comprising a repeat nucleic acid sequence, and a nucleic acid binding protein binding element comprising a double-stranded nucleic acid binding protein binding sequence, wherein the spacer element is covalently connected with the repeat element, and the repeat element is covalently , Zhang et al disclose a cell comprising a multiplex CRISPR system comprising a guide RNA scaffold comprising spacers complementary to target DNA and multiple Cas9 binding sites, where a first nucleic acid comprises a spacer (target NA binding sequence), a repeat element, and a double-stranded NA binding protein sequence, where the spacer is covalently connected with the repeat and the repeat is covalently connected with the NA binding protein binding element (e.g., para 0056; Figure 11A-D; para 0138, , Figures 1J-K;) Zhang suggest multiple targets within a genome (para 0007; para 0068, 0084, 0085, para 0108).
Per claim 22, Zhang et al discloses wherein the first Class 2 Type II CRISPR-Cas9 protein and the second Class 2 Type II CRISPR-Cas9 protein are the same Class 2 Type II CRISPR-Cas9 protein (e.g. para 0102-0103).
claim 23, Zhang et al discloses wherein a sequence 3 ’ of a first spacer element further comprises a linker element nucleic acid nucleic acid target binding sequence and 5’ of the repeat element; and sequence 3 ’ of the second spacer element  further comprises a linker element nucleic acid nucleic acid target binding sequence  and 5’ of a second repeat element (e.g., para 0053, 0056, 0057, and 0058).
Per claim 24, Zhang et al disclose wherein the repeat element further comprises, in a 5’ to 3’ direction, a repeat nucleic acid sequence, a linker element nucleic acid sequence, and a repeat nucleic acid sequence; and where a second repeat element further comprises, in a 5’ to 3’ direction, a repeat nucleic acid sequence, a linker element nucleic acid sequence, and a repeat nucleic acid sequence (e.g., para 0053, 0056, 0057, and 0058).  Further, Zhang et al disclose wherein a first and second repeat nucleic acid sequence are connected through hydrogen-bonded base pairs, and where these repeat nucleic acid sequences are connected through hydrogen-bonded base pairs (e.g., para 0057).
Per claim 25, Zhang et al disclose wherein a repeat nucleic acid sequence further comprises, in a 5’ to 3’ direction, a repeat nucleic acid sequence, a bulge nucleic acid sequence, and a repeat nucleic acid sequence; the repeat nucleic acid sequence further comprising, in a 5’ to 3’ direction, a repeat nucleic acid sequence, a bulge nucleic acid sequence, and a repeat nucleic acid sequence; where a repeat nucleic acid sequence further comprises, in a 5’ to 3’ direction, a repeat nucleic acid sequence, a bulge nucleic acid sequence, and a repeat nucleic acid sequence; and the repeat nucleic acid sequence further comprises, in a 5’ to 3’ direction, a repeat nucleic acid 
Per claim 26, Zhang et al disclose wherein a linker element nucleic acid sequence further comprises, in a 5’ to 3’ direction, a linker element nucleic acid sequence, a repeat nucleic acid sequence, and a linker element nucleic acid sequence; the linker element nucleic acid sequence further comprises, in a 5’ to 3’ direction, a linker element nucleic acid sequence, a repeat nucleic acid sequence, and a linker element nucleic acid sequence; wherein repeat nucleic acid sequences are connected through hydrogen-bonded base pairs and form a double-stranded nucleic acid region (e.g., para 0057)..
Per claim 27, Zhang et al disclose wherein a double-stranded nucleic acid region further comprises an effector protein binding site; the repeat nucleic acid sequence further comprises an effector protein binding site nucleic acid sequence; and the repeat nucleic acid sequence further comprises an effector protein binding site nucleic acid sequence; wherein the effector protein binding site is formed by hydrogen base-pair bonding between the effector protein binding site nucleic acid sequence and the effector protein binding site nucleic acid sequence (e.g., para 0057-0065).
Per claim 29, although Zhang et al does not explicitly disclose wherein a repeat nucleic acid sequence further comprises an affinity tag; and a repeat nucleic acid sequence further comprises an affinity tag; wherein the first affinity tag is connected with a second affinity tag it was well-known in the art of nucleic acid and CRISPR biology to 
Per claims 30-31, and 37-38, Zhang et al disclose wherein the scaffolds comprises RNA (e.g., para 0056).
Per claims 32-34 and 36, Zhang et al disclose multiple Cas9 proteins including Cas9 protein/Cas9 protein, Cas9 protein /dCas9 protein, dCas9 protein/Cas9 protein, and dCas9 protein/dCas9 protein where Cas9 is a Streptococcus pyogenes Cas9 protein, a Streptococcus thermophilus Cas9 protein, a Staphylococcus aureus Cas9 protein, (e.g., para 0102, line 13; and discloses C.jejuni in para 0065).
Per claims 39-40, Zhang et al disclose stem cells (e.g., para 0090, 0092, 0109, last line).
Response to Arguments
The applicants’ arguments filed on 11/13/2020 have been fully considered but are unpersuasive regarding the claims as presently written.  Claims must be given their broadest reasonable interpretation in light of the specification during examination and limitations must not be read into the claims.  Regarding Zhang et al, the applicants argue:
By contrast, Zhang describes cells comprising canonical Class 2 Type II CRISPR guide RNAs and Cas9 proteins. Zhang also describes cells with multiple guide RNAs that can be used for multiplex editing of DNA. Although Zhang labels the single-guide RNA (sgRNA) as a “scaffold,” the scaffold comprises bases 1-83 of the canonical sgRNA (see, e.g., Zhang, paragraph [0056]; Figure 11). Furthermore, Zhang describes sgRNA (see, e.g, Zhang, Figure 8). Thus, Zhang does not teach or suggest a cell comprising the engineered NASCs of the present invention wherein each engineered nucleic acid component is incapable of binding a Cas9 protein but only in combination can the engineered nucleic acid components bind one or more Cas9 proteins.
However, this argument is unpersuasive because it is noted that the features upon which applicant relies (i.e., “wherein each engineered nucleic acid component is incapable of binding a Cas9 protein but only in combination can the engineered nucleic acid components bind one or more Cas9 proteins”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
	No claims allowed.
Related prior art considered: Haurwitz et al entitled “Csy4 relies on an unusual catalytic dyad to position and cleave CRISPR RNA” (EMBO, 2012 Vol 31, pages 2824-2832).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636